Case 1:20-cv-23898-KMW Document 1 Entered on FLSD Docket 09/23/2020 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO:

  AKINYELE ADAMS,

         Plaintiffs,

  v.

  THE CITY OF MIAMI BEACH, a Florida
  Municipal Corporation.

         Defendant.
                                            /

                                          COMPLAINT

         Comes now the Plaintiff, AKINYELE ADAMS and sues the Defendant, THE CITY

  OF MIAMI BEACH, a Florida Municipal Corporation, and states as follows:

         1.      This is an action for damages seeking recovery pursuant to 42 U.S.C. §1983

  and various pendant state claims for which this Court has supplemental jurisdiction. Because

  Plaintiff alleges a violation of a federal statute, this Court has jurisdiction. Further, venue is

  proper because the actions complained of occurred in Miami-Dade County, Florida, which

  is within this judicial district.

         2.      At all times material, the Plaintiff, Akinyele Adams, was a resident of the State

  of Florida, employed by Twin 918 LLC. At all times material Adams was also the principal

  owner of Twin 918 LLC.




                                                  1
Case 1:20-cv-23898-KMW Document 1 Entered on FLSD Docket 09/23/2020 Page 2 of 13



         3.     Defendant, The City of Miami Beach, (“The City”), was and is, a Florida

  Municipal Corporation located in Miami-Dade County and at all times material hereto, it

  acted through its agents, employees and servants. Plaintiff has complied with all conditions

  precedent to the filing of this suit against The City pursuant to Section 768.28 Fla. Stat.

         4.     The Netherland Condominium is a mixed-use condominium building

  containing residential and commercial units located in an area of Miami Beach designated

  as “mixed use entertainment,” under Section 142-71 of the Miami Beach Code of

  Ordinances.

         5.     In 2016, E.D.Y. Inc., (hereinafter “E.D.Y.”), was the owner of units C-6 and

  C-17 at the condominium.

         6.     On or about July 1, 2016, E.D.Y leased the aforementioned units to the Twin

  918, which then applied to the City of Miami Beach for permission to operate the venue as

  a restaurant with entertainment.

         7.     On July 29, 2016, the Netherland Association, in opposition to Twin 918's

  proposed use, made a formal request for an “administration determination” to the City of

  Miami Beach, through the City Planning Director, for a land use and zoning determination

  letter concerning Twin 918's proposed use. A copy of the Netherland Association’s request

  to the City of Miami Beach is attached as Exhibit AA.

         8.     On August 2, 2016, the City of Miami Beach, through the City Planning

  Director, issued an Administration Determination Letter, (see Exhibit BB attached),

  concluding that Twin 918's proposed use of the leased premises was permitted and complied

                                                2
Case 1:20-cv-23898-KMW Document 1 Entered on FLSD Docket 09/23/2020 Page 3 of 13



  with the applicable provisions of the City of Miami Beach Code of Ordinances.

         9.     On August 25, 2016, the Netherland Association, through its counsel, filed a

  letter of appeal to the Board of Adjustment of the City of Miami Beach with respect to the

  findings in the Administration Determination Letter. (See Exhibit CC attached). On the same

  date, the Netherland Association filed letters of appeal to the City of Miami Beach’s Planning

  Board and the City’s Historic Presentation Board.

         10.    On August 30, 2016, the City of Miami Beach, through the City Attorney,

  indicated that the Netherland Association’s appeal would not be submitted to the Board of

  Adjustment because the appeal was untimely. A copy of the letter from the City Attorney

  is attached as Exhibit DD.

         11.    On September 1, 2016, the Netherland Association then filed a Verified

  Emergency Complaint For Writ of Mandamus in Miami-Dade County Circuit Court, (see

  Exhibit EE), case number 16-022662, seeking an order compelling the City of Miami Beach

  to hear and decide its appeal to the Board of Adjustment before Twin 918 commenced

  operations at the leased premises.

         12.    On November 1, 2016, the Miami-Dade County Circuit Court entered an order

  granting the City’s Motion to Dismiss the Verified Complaint for Writ of Mandamus. In said

  order, the Court also granted the Netherland Association leave to file an amended complaint

  within 20 days.

         13.    On November 4, 2016, the Netherland Association then filed its Verified

  Emergency First Amended Complaint for Declaratory and Injunctive Relief against the City

                                                3
Case 1:20-cv-23898-KMW Document 1 Entered on FLSD Docket 09/23/2020 Page 4 of 13



  of Miami Beach, and related government officials and entities, including the Board of

  Adjustment, Jimmy Morales, the City Manager, and Thomas Mooney, the Director of the

  Planning Department. In said Amended Complaint, (see Exhibit FF, exhibits to Amended

  Complaint omitted),the Netherland sought relief in the form of: (1) a declaration that the City

  acted in excess of its authority in dismissing the Board of Adjustment Appeal, and (2)

  injunctive relief ordering the Defendants to entertain the Board of Adjustment Appeal.

         14.    On January 20, 2017, the Circuit Court entered an order granting Defendants’

  Motion to Dismiss [Netherland Association’s] First Amended Complaint For Declaratory

  And Injunctive Relief with Prejudice. (See Exhibit GG attached).

         15.    Thereafter, having failed through legitimate and legal means to thwart the

  Plaintiff Adams in the operation of his business, The Netherland, with the assistance of the

  City of Miami Beach, initiated a persistent and continuing illegal campaign of harassment

  and intimidation designed to effectively discredit, punish and ruin Plaintiff Adams and “shut

  down” Twin 918's operations.

                                  COUNT I
               PLAINTIFF ADAMS' FALSE ARREST CLAIM AGAINST
                      THE CITY FOR MAY 26, 2017 ARREST

         16.    The Plaintiff Adams realleges and reavers the allegations contained in

  paragraphs 1 - 15 above as if fully set forth herein.

         17.    On January 29, 2017 at 4 a.m., the Plaintiff Adams was arrested by the City

  of Miami Beach Police Department outside of the Plaintiff’s business establishment at 1330

  Ocean Dr.

                                                4
Case 1:20-cv-23898-KMW Document 1 Entered on FLSD Docket 09/23/2020 Page 5 of 13



         18.    The charge, as cited by the Complaint/Arrest Affidavit in Court Case # B-17-

  002819 (attached as Exhibit HH), is that of prohibited unnecessary and excessive noise in

  violation of Section 21-28 of the Miami - Dade County Code.

         19.    The actions by the City's officers, agents and employees, acting within the

  course and scope of their employment and for which the Defendant City is vicariously liable,

  were without probable cause and were taken in the absence of lawful authority.

         20.    The actions by the City's officers, agents and employees, acting within the

  course and scope of their employment and for which the Defendant City is vicariously liable,

  constitute the false arrest of the Plaintiff Adams.

         21.    The above referenced Court Case, # B-17-002819, was terminated in favor of

  Plaintiff Adams when the Plaintiff Adams' charges were nolle prossed.

         22.    As a result of the City's actions, the Plaintiff Adams has sustained

  compensatory damages, including but not limited to damages for the pain, suffering,

  humiliation and damage to reputation to which the Plaintiff Adams has been subjected,

  economic damages in the form of lost income and attorney fees, and such other additional

  equitable relief as may be just and proper.




                                                5
Case 1:20-cv-23898-KMW Document 1 Entered on FLSD Docket 09/23/2020 Page 6 of 13



                                  COUNT II
               PLAINTIFF ADAMS’ FALSE ARREST CLAIM AGAINST
                    THE CITY FOR JANUARY 30, 2017 ARREST

         23.    The Plaintiff Adams realleges and reavers the allegations contained in

  paragraphs 1 - 15 above as if fully set forth herein.

         24.    On January 30, 2017, at 3:44 a.m., the Plaintiff Adams was again arrested by

  the City of Miami Beach Police Department for alleged violation of Section 21-28 of the

  Miami – Dade County Code. See Complaint/Arrest Affidavit in Court Case # B-17-002435,

  attached as Exhibit II.

         25.    The actions by the City's officers, agents and employees, acting within the

  course and scope of their employment and for which the Defendant City is vicariously liable,

  were without probable cause and were taken in the absence of lawful authority.

         26.    The actions by the City's officers, agents and employees, acting within the

  course and scope of their employment and for which the Defendant City is vicariously liable,

  constitute the false arrest of the Plaintiff Adams.

         27.    The above referenced Court Case, # B-17-002435, was terminated in favor of

  the Plaintiff Adams when the Plaintiff Adams' charges were nolle prossed.

         28.    As a result of the City's actions, the Plaintiff Adams has sustained

  compensatory damages, including but not limited to damages for the pain, suffering,

  humiliation and damage to reputation to which the Plaintiff Adams has been subjected,

  economic damages in the form of lost income and attorneys fees, and such other additional

  equitable relief as may be just and proper.

                                                6
Case 1:20-cv-23898-KMW Document 1 Entered on FLSD Docket 09/23/2020 Page 7 of 13



                                  COUNT III
                PLAINTIFF ADAMS' FALSE ARREST CLAIM AGAINST
                       THE CITY FOR MAY 26, 2017 ARREST

         29.    The Plaintiff Adams realleges and reavers the allegations contained in

  paragraphs 1 - 15 above as if fully set forth herein.

         30.    On May 26, 2017 10:22 p.m., the Plaintiff Adams was again arrested by the

  Miami Beach Police Department for alleged violation of Section 21-28 of the Miami - Dade

  County Code. See Complaint/Arrest Affidavit in Court Case # B-17-013889 attached as

  Exhibit JJ.

         31.    The actions by the City's officers, agents and employees, acting within the

  course and scope of their employment and for which the Defendant City is vicariously liable,

  were without probable cause and were taken in the absence of lawful authority.

         32.    The actions by the City's officers, agents and employees, acting within the

  course and scope of their employment and for which the Defendant City is vicariously liable,

  constitute the false arrest of the Plaintiff Adams.

         33.    The above referenced Court Case, # B -17-013889, was terminated in favor of

  the Plaintiff Adams when the Plaintiff Adams' charges were nolle prossed.

         34.    As a result of the City's actions, the Plaintiff Adams has sustained

  compensatory damages, including but not limited to damages for the pain, suffering,

  humiliation and damage to reputation to which the Plaintiff Adams has been subjected

                                  COUNT IV
                PLAINTIFF ADAMS' FALSE ARREST CLAIM AGAINST
                      THE CITY FOR MAY 31ST 2017 ARREST

                                                7
Case 1:20-cv-23898-KMW Document 1 Entered on FLSD Docket 09/23/2020 Page 8 of 13



         35.       The Plaintiff Adams realleges and reavers the allegations contained in

  paragraphs 1 - 15 above as if fully set forth herein.

         36.    On May 31, 2017, at 3:43 a.m., the Plaintiff Adams was again arrested by the

  City of Miami Beach Police Department for alleged violation of Section 21-28 of the Miami -

  Dade County Code. See Complaint/Arrest Affidavit in Court Case # B-17-014179, attached

  as Exhibit KK.

         37.    The actions by The City's officers, agents and employees, acting within the

  course and scope of their employment and for which the Defendant City is vicariously liable,

  were without probable cause and were taken in the absence of lawful authority.

         38.    The actions by The City's officers, agents and employees, acting within the

  course and scope of their employment and for which the Defendant City is vicariously liable,

  constitute the false arrest of the Plaintiff Adams.

         39.    The above referenced Court Case, # B-17-014179, was terminated in favor of

  the Plaintiff Adams when the Plaintiff Adams' charges were nolle prossed.

         40.    As a result of the City's actions, the Plaintiff Adams has sustained

  compensatory damages, including but not limited to damages for the pain, suffering,

  humiliation and damage to reputation to which the Plaintiff Adams has been subjected,

  economic damages in the form of lost income and attorneys fees, and such other additional

  equitable relief as may be just and proper.

                                 COUNT V
               PLAINTIFF ADAMS' FALSE ARREST CLAIM AGAINST
                      THE CITY FOR JUNE 4, 2017 ARREST

                                                8
Case 1:20-cv-23898-KMW Document 1 Entered on FLSD Docket 09/23/2020 Page 9 of 13



         41.    The Plaintiff Adams realleges and reavers the allegations contained in

  paragraphs 1 - 25 above as if fully set forth herein.

         42.       On June 4, 2017, at 12:28 a.m., the Plaintiff Adams was again arrested by the

  City of Miami Beach Police Department for alleged violation of Section 21-28 of the Miami -

  Dade County Code. See Complaint/Arrest Affidavit in Court Case # B-17-015093, attached

  as Exhibit LL.

         43.    The actions by the city's officers, agents and employees, acting within the

  course and scope of their employment and for which the Defendant City is vicariously liable,

  were without probable cause and were taken in the absence of lawful authority.

         44.    The actions by the City's officers, agents and employees, acting within the

  course and scope of their employment for which the Defendant City is vicariously liable,

  constitute the false arrest of the Plaintiff Adams.

         45.    The above referenced Court Case, # B-17-015093, was terminated in favor of

  the Plaintiff Adams when the Plaintiff Adams' charges were nolle prossed.

         46.    As a result of the City's actions, the Plaintiff Adams has sustained

  compensatory damages, including but not limited to damages for the pain, suffering,

  humiliation and damage to reputation to which the Plaintiff Adams has been subjected,

  economic damages in the form of lost income and attorneys fees, and such other additional

  equitable relief as may be just and proper.

                                   COUNT VI
                    PLAINTIFF ADAMS’ CLAIM AGAINST THE CITY
                         FOR VIOLATION OF 42 U.S.C. §1983

                                                 9
Case 1:20-cv-23898-KMW Document 1 Entered on FLSD Docket 09/23/2020 Page 10 of 13




          47.    The Plaintiff Adams realleges and reavers the allegations contained in

   paragraphs 1 - 46 as if fully set forth herein.

          48.    At all times material hereto The City of Miami Beach, Florida, was a municipal

   entity organized under the laws of the State of Florida and is an entity subject to suit pursuant

   to 42 U.S.C. §1983 and further, was acting under color of state law, regulation, policy,

   custom, or usage.

          49.    Daniel Oates, as Chief of Police of the Miami Beach Police Department, and

   Jimmy L. Morales, as City Manager of Miami Beach, had, during the periods encompassing

   the Plaintiff Adams' arrests, final policymaking authority as it pertains to the City of Miami

   Beach Police Department.

          50.    As "final policymakers" the actions of Oates and Morales subject the City of

   Miami Beach to liability for violation of 42 U.S.C. §1983.

          51.    The false arrests of the Plaintiff Adams, as described in Paragraphs 1-46 above,

   occurred as a result of: (1) the unofficial custom or practice or the repeated acts of Oates

   and/or Morales in construing the provisions of the City of Miami Beach Code and the Miami-

   Dade Code at Oates’ discretion the result of which innocent conduct on the part of Adams

   was arbitrarily and capriciously criminalized and/or, (2) Oates' and Morales’ deliberate

   indifference to the presentation of criminal charges against Adams, which Oates knew to be

   false, to the State Attorney of the 11th Judicial Circuit of Florida.

          52.    The actions of the City of Miami Beach, acting by and through its final


                                                  10
Case 1:20-cv-23898-KMW Document 1 Entered on FLSD Docket 09/23/2020 Page 11 of 13



   policymakers Oates and/or Morales, as set forth in ¶51 above, resulted in the false arrests of

   Adams violating clearly established and well-settled constitutional rights and privileges of

   Adams guaranteed by the Constitution of the United States including his Fourth and

   Fourteenth Amendment rights and 42 U.S.C. §1983. These rights and privileges include:

          a) The right and privilege to be free from unreasonable seizure of his person.

          b) The right and privilege to be free from deprivation of liberty without due
          process of law.

          c) The right and privilege to be free from arrest without probable cause.

          d) The right and privilege to be free from the use of perjured and/or false
          police reports and/or affidavits used to establish probable cause for arrest and
          prosecution.

          e) The right and privilege to be free from deceptive and/or false and
          misleading statements and evidence provided to the prosecuting authorities as
          a basis for the filing of criminal charges and prosecution.

          53.    The Defendant City of Miami Beach's violations of Adams' constitutional

   rights and privileges as alleged above represented the official policy or custom of the City

   of Miami Beach because they were carried out by the actions or decisions of the final

   policymakers, Oates and Morales, and/or pursuant to a widespread practice constituting

   custom or usage with the force of law.

          54.    At al times material hereto, Defendant City of Miami Beach permitted and

   tolerated the above described acts and thereby caused a custom, pattern and practice of

   unjustified unreasonable and illegal false arrests, detentions and/or prosecutions by the City

   of Miami Beach Police Department, against members of the public, including Plaintiff, which

   violated their Fourth, Fifth, Sixth and Fourteenth Amendment rights. Although such acts


                                                11
Case 1:20-cv-23898-KMW Document 1 Entered on FLSD Docket 09/23/2020 Page 12 of 13



   were improper, police officers involved were not prosecuted, and/or disciplined and/or

   subjected to restraining. As a result, police officers were encouraged to believe that members

   of the public could be subjected to illegal arrest, detentions and/or prosecutions, and that said

   illegal arrests, detentions and/or prosecutions would be permitted by The City of Miami

   Beach.

            55.   The foregoing acts, omissions, policies or customs of Defendant City of Miami

   Beach caused officers, including those involved in the Plaintiff Adams’ five arrests, to

   believe that acts such as unlawful seizures and/or detentions, and/or arrests and/or

   prosecutions, among other things, would not be properly investigated, with the foreseeable

   results that officers were more likely to make unlawful seizures or detentions and/or arrests

   and/or prosecutions.

            56.   The Plaintiff Adams has been a victim of said abuses of lawful authority, and

   said illegal were the foreseeable result of the previously described acts, omissions, policies

   or customs of said Defendant.

            57.   As a direct and proximate result of the violation and curtailment of Adams'

   clearly established and well-settled constitutional rights and privileges as alleged above,

   Adams has suffered loss of employment, attorneys's fees incurred as a result of his false

   arrest, and mental pain and suffering including embarrassment, humiliation, deprivation of

   liberty, and disgrace and injuries to his feelings and reputation. The mental pain and suffering

   is ongoing and will continue in the future. Plaintiff has suffered loss of income and earning

   capacity in the past and will continue to suffer loss of earning capacity in the future.

            58.   Adams has retained counsel to seek the relief sought herein and he is entitled

                                                  12
Case 1:20-cv-23898-KMW Document 1 Entered on FLSD Docket 09/23/2020 Page 13 of 13



   to attorney's fees and costs pursuant to 42 U.S.C. §1983 and 42 U.S.C. §1988.

          WHEREFORE Adams demands judgment against the City of Miami Beach for

   compensatory damages, attorney's fees, costs, and such other and further relief as this Court

   may deem just and proper under the circumstances.

                                DEMAND FOR JURY TRIAL

          The Plaintiffs hereby demands trial by jury of all issues so triable.

                                                     Respectfully submitted,
                                                     Hunter & Lynch
                                                     Christopher J. Lynch, Esq.
                                                     FBN: 331041
                                                     Steven K. Hunter, Esq.
                                                     FBN: 219223
                                                     6915 Red Road, Suite 208
                                                     Coral Gables, FL 33143
                                                     Clynch@hunterlynchlaw.com
                                                     Lmartinez@hunterlynchlaw.com

                                                     Law Office of Gerald J. Tobin, P.A.
                                                     Gerald J. Tobin, Esq.
                                                     FBN: 81536
                                                     Howard Brodsky, Esq.
                                                     FBN: 817252
                                                     4551 Ponce de Leon Blvd.
                                                     Coral Gables, FL 33146
                                                     geraldtobinpa@aol.com




                                                13
